

	

		II

		109th CONGRESS

		1st Session

		S. 503

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Bond (for himself,

			 Mr. Talent, and Mr. DeWine) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To expand Parents as Teachers programs and other quality

		  programs of early childhood home visitation, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Education Begins at Home

			 Act.

		2.FindingsCongress finds that—

			(1)the home is the

			 first and most important learning environment for children, and parents are

			 their children’s first and most influential teacher;

			(2)through parent

			 education and family support, we can promote parents’ ability to enhance their

			 children’s development from birth until entry into kindergarten thereby helping

			 parents to prepare their children for success in school;

			(3)undiagnosed and

			 unaddressed developmental and health problems can impede overall child

			 development and school readiness;

			(4)all parents

			 deserve and can benefit from—

				(A)research-based

			 information regarding child development;

				(B)enrichment

			 opportunities with their children; and

				(C)early

			 opportunities to become involved with their community and schools; and

				(5)early childhood

			 home visitation leads to positive outcomes for children and families, including

			 readiness for school, improved child health and development, positive parenting

			 practices, and reductions in child maltreatment.

			3.PurposesThe purposes of this Act are as

			 follows:

			(1)To enable States

			 to deliver services under Parents as Teachers programs, or other quality

			 programs of early childhood home visitation, to pregnant women and parents of

			 children from birth until entry into kindergarten in order to promote parents’

			 ability to support their children’s optimal cognitive, language,

			 social-emotional, and physical development.

			(2)To improve Early

			 Head Start programs carried out under

			 section

			 645A of the Head Start

			 Act (42

			 U.S.C. 9840a).

			(3)To expand Parents

			 as Teachers programs, or other quality programs of early childhood home

			 visitation, so as to more effectively reach and serve families with English

			 language learners.

			(4)To expand Parents

			 as Teachers programs, or other quality programs of early childhood home

			 visitation, so as to more effectively reach and serve families serving in the

			 military.

			4.DefinitionsIn this Act:

			(1)Eligible

			 familyThe term eligible family means—

				(A)a woman who is

			 pregnant; or

				(B)a parent or

			 primary caregiver of a child who is from birth until entry into

			 kindergarten.

				(2)Home

			 visitationThe term home visitation means services

			 provided in the permanent or temporary residence, or in other familiar

			 surroundings, of the individual receiving such services.

			(3)SecretaryExcept

			 as provided in section 8, the term Secretary means the Secretary

			 of Health and Human Services.

			(4)StateThe

			 term State means each of the 50 States, the District of Columbia,

			 and the Commonwealth of Puerto Rico.

			5.State grants for

			 early childhood home visitation

			(a)AuthorizationThe

			 Secretary, in collaboration with the Secretary of Education, shall make grants

			 to States to enable such States to establish or expand Parents as Teachers

			 programs, or other quality programs of early childhood home visitation, as

			 specified under subsection (f). Each grant shall consist of the allotment

			 determined for a State under subsection (b).

			(b)Determination

			 of reservations; amount of allotments; authorization of appropriations

				(1)Reservations

			 from appropriationsFrom the total amount made available to carry

			 out this section for a fiscal year, the Secretary shall reserve—

					(A)3 percent for an

			 independent evaluation of the activities carried out under this Act, as

			 specified in section 9;

					(B)not more than 5

			 percent for Federal administrative costs; and

					(C)2 percent for

			 training and technical assistance for States.

					(2)State

			 allotments for early childhood home visitation

					(A)In

			 generalIn accordance with subparagraph (B), the Secretary shall

			 allot among each of the States the total amount made available to carry out

			 this section for any fiscal year and not reserved under paragraph (1), to carry

			 out early childhood home visitation in accordance with this section.

					(B)Determination

			 of State allotments

						(i)In

			 generalSubject to clause (ii), the Secretary shall allot the

			 amount made available under subparagraph (A) for a fiscal year among the States

			 in proportion to the number of children, aged from birth to 5 years, who reside

			 within the State, compared to the number of such individuals who reside in all

			 such States for that fiscal year.

						(ii)ExceptionNo

			 State receiving an allotment under clause (i) may receive more than

			 $20,000,000.

						(3)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $400,000,000 for the period of fiscal years 2006 through

			 2008.

				(c)State grant

			 applicationsA State that desires to receive a grant under this

			 section shall submit an application to the Secretary at such time, in such

			 manner, and containing such information as the Secretary may require. The

			 application shall contain the following information:

				(1)An assurance that

			 the Governor of the State has designated a lead State agency, such as the State

			 educational agency or the State health and human services agency, to carry out

			 the activities under this section.

				(2)An assurance that

			 the State will, if requested, participate in the independent evaluation under

			 section 9.

				(3)An assurance that

			 the State will reserve 10 percent of the grant funds for training and technical

			 assistance of staff of programs of early childhood home visitation.

				(4)An assurance that

			 the State will authorize child care resource and referral agencies to refer

			 parents seeking home visitation services.

				(5)The results of a

			 statewide needs assessment that describes—

					(A)the quality and

			 capacity of existing programs of early childhood home visitation in the

			 State;

					(B)the number and

			 types of eligible families who are receiving services under such programs;

			 and

					(C)the gaps in early

			 childhood home visitation in the State.

					(6)A State plan

			 containing the following:

					(A)A description of

			 the State’s strategy to establish or expand Parents as Teachers programs, or

			 other quality programs of early childhood home visitation, to serve all

			 eligible families in the State.

					(B)A description of

			 the Parents as Teachers programs, or other quality programs of early childhood

			 home visitation, that will be supported by a grant under this section.

					(C)A description of

			 how the proposed program of early childhood home visitation will promote

			 positive parenting skills and children’s early learning and development.

					(D)A description of

			 how the proposed program of early childhood home visitation will incorporate

			 the authorized activities described in subsection (f).

					(E)How the lead

			 State agency will build on and promote coordination among existing programs of

			 early childhood home visitation in an effort to promote an array of home

			 visitation that ensures more eligible families are being served and are getting

			 the most appropriate services to meet their needs.

					(F)How the lead

			 State agency will promote channels of communication between staff of programs

			 of early childhood home visitation and staff of other early childhood education

			 programs, such as Head Start programs carried out under the

			 Head Start Act (42 U.S.C. 9831 et

			 seq.) and Early Head Start programs carried out under section 645A of such Act,

			 preschool programs, and child care programs, to facilitate the coordination of

			 services for eligible families.

					(G)How the lead

			 State agency will provide training and technical assistance to staff of

			 programs of early childhood home visitation involved in activities under this

			 section to more effectively meet the needs of the eligible families

			 served.

					(H)How the lead

			 State agency will evaluate the activities supported under this section in order

			 to demonstrate outcomes related to the enhancement of—

						(i)parent knowledge

			 of early learning and development;

						(ii)positive

			 parenting practices related to early learning and development; and

						(iii)children’s

			 cognitive, language, social-emotional, and physical development.

							(I)Such other information as the

			 Secretary may require.

							(d)Approval of

			 applications

				(1)In

			 generalThe Secretary shall approve an application under this

			 section based on the quality of the application and the recommendations of a

			 peer review panel, as described in paragraph (2).

				(2)Peer review

			 panelThe peer review panel shall include not less than—

					(A)3 individuals who

			 are experts in the field of home visitation;

					(B)2 individuals who

			 are experts in early childhood development;

					(C)1 individual with

			 experience implementing a statewide program of early childhood home visitation;

			 and

					(D)1 individual who

			 is a board certified pediatrician.

					(e)Duration of

			 grantsGrants made under this section shall be for a period of no

			 more than 3 years.

			(f)State uses of

			 fundsEach State that receives a grant under this section

			 shall—

				(1)provide to as

			 many eligible families in the State as practicable, voluntary early childhood

			 home visitation, on not less frequently than a monthly basis with greater

			 frequency of services for those eligible families identified with additional

			 needs, through the implementation of Parents as Teachers programs, or other

			 quality programs of early childhood home visitation that are research-based,

			 that provide parents with—

					(A)knowledge of age

			 appropriate child development in cognitive, language, social-emotional, and

			 motor domains;

					(B)knowledge of

			 realistic expectations of age-appropriate child behaviors;

					(C)knowledge of

			 health and wellness issues for children and parents;

					(D)modeling,

			 consulting, and coaching on parenting practices;

					(E)skills to

			 interact with their child to enhance age-appropriate development;

					(F)skills to

			 recognize and seek help for health issues and developmental delays; and

					(G)activities

			 designed to help parents become full partners in the education of their

			 children;

					(2)offer annual

			 health, vision, hearing, and developmental screening for children from birth

			 until entry into kindergarten;

				(3)provide referrals

			 for eligible families, as needed, to additional resources available in the

			 community, such as center-based early education programs, child care services,

			 health or mental health services, family literacy programs, employment

			 agencies, social services, and child care resource and referral

			 agencies;

				(4)offer group

			 meetings, on not less frequently than a monthly basis, for eligible families

			 that—

					(A)further enhance

			 the information, activities, and skill-building addressed during home

			 visitation; and

					(B)offer

			 opportunities for parents to meet with and support each other;

					(5)reserve 10

			 percent of the grant funds to provide training and technical assistance,

			 directly or through contract, to early childhood home visitation and early

			 childhood care and education staff relating to—

					(A)effective methods

			 of conducting parent education, home visiting, and promoting quality early

			 childhood development;

					(B)the relationship

			 of health and well-being of pregnant women to prenatal and early childhood

			 development;

					(C)early childhood

			 development with respect to children from birth until entry into

			 kindergarten;

					(D)methods to help

			 parents promote emergent literacy in their children from birth until entry into

			 kindergarten;

					(E)health, vision,

			 hearing, and developmental screenings;

					(F)strategies for

			 helping eligible families with special needs or those eligible families coping

			 with crisis;

					(G)recruiting,

			 supervising, and retaining qualified staff;

					(H)increasing

			 services for underserved populations;

					(I)methods to help

			 parents effectively respond to their children’s needs and behaviors; and

					(J)implementation of

			 ongoing program quality improvement and evaluation of activities and

			 outcomes;

					(6)ensure

			 coordination of programs of early childhood home visitation, early childhood

			 education and care, and early intervention, through an existing or created

			 State-level early childhood coordinating body that includes—

					(A)representatives

			 from relevant State agencies;

					(B)representatives

			 from State Head Start Associations;

					(C)the State

			 official with responsibility for carrying out activities under part C of the

			 Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.);

					(D)the State

			 official with responsibility for carrying out activities under section 619 of

			 the Individuals with Disabilities Education Act (20 U.S.C. 1419);

					(E)representatives

			 from child care resource and referral State offices;

					(F)representatives

			 from Parents as Teachers State affiliate offices;

					(G)representatives

			 from other quality programs of early childhood home visitation; and

					(H)a board certified

			 pediatrician; and

					(7)not expend more

			 than 10 percent of the amount of grant funds received under this section for

			 the administration of the grant, including planning, administration,

			 evaluation, and annual reporting.

				(g)Maintenance of

			 effortA State is entitled to receive its full allotment of funds

			 under this section for any fiscal year if the Secretary finds that the

			 aggregate expenditures within the State for Parents as Teachers programs, or

			 other quality programs of early childhood home visitation, for the fiscal year

			 preceding the fiscal year for which the determination is made was not less than

			 100 percent of such aggregate expenditures for the second fiscal year preceding

			 the fiscal year for which the determination is made.

			(h)Reporting

			 requirementsEach State that receives a grant under this section

			 shall submit an annual report to the Secretary regarding the State’s progress

			 in addressing the purposes of this Act. Such report shall include, at a

			 minimum, a description of—

				(1)the types of

			 activities funded under the grant;

				(2)the children and

			 eligible families served by the programs funded under the grant;

				(3)the

			 research-based instruction, materials, and activities being used in the

			 activities funded under the grant;

				(4)the effectiveness

			 of the training and ongoing professional development provided—

					(A)to staff

			 supported under the grant; and

					(B)to the broader

			 early childhood community; and

					(5)beginning at the

			 end of the second year of the grant, the results of evaluations described in

			 subsection (c)(4)(G).

				6.Strengthening

			 Early Head Start home visitationSection 645A of the

			 Head Start Act (42 U.S.C. 9840a)

			 is amended—

			(1)in subsection

			 (b)—

				(A)in paragraph (4),

			 by striking provide services to parents to support their role as

			 parents and inserting provide additional services to parents to

			 support their role as parents (including parenting skills training and training

			 in basic child development);

				(B)in paragraph

			 (5)—

					(i)by

			 inserting (including home-based services) after with

			 services; and

					(ii)by

			 inserting , and family support services after health

			 services;

					(C)by redesignating

			 paragraphs (7), (8), and (9) as paragraphs (9), (10), and (11), respectively;

			 and

				(D)by inserting

			 after paragraph (6) the following:

					

						(7)develop and

				implement a systematic procedure for transitioning children and parents from an

				Early Head Start program into a Head Start program or another local early

				childhood education program;

						(8)establish

				channels of communication between staff of Early Head Start programs and staff

				of Head Start programs or other local early childhood education programs, to

				facilitate the coordination of programs;

						;

				(2)in subsection

			 (g)(2)(B), by striking clause (iv) and inserting the following:

				

					(iv)providing

				professional development and personnel enhancement activities, including the

				provision of funds to recipients of grants under subsection (a), relating to

				effective methods of conducting parent education, home visiting, and promoting

				quality early childhood development.

					;

				and

			(3)by adding at the

			 end the following:

				

					(h)Staff

				qualifications and development

						(1)Home visitor

				staff

							(A)StandardsIn

				order to further enhance the quality of home visiting services provided to

				families of children participating in home-based, center-based, or combination

				program options under this subchapter, the Secretary shall establish standards

				for training, qualifications, and the conduct of home visits for home visitor

				staff in Early Head Start programs.

							(B)ContentsThe

				standards for training, qualifications, and the conduct of home visits shall

				include content related to—

								(i)structured

				child-focused home visiting that promotes parents’ ability to support the

				child’s cognitive, social, emotional, and physical development;

								(ii)effective

				strengths-based parent education, including methods to encourage parents as

				their child’s first teachers;

								(iii)early childhood

				development with respect to children from birth through age 3;

								(iv)methods to help

				parents promote emergent literacy in their children from birth through age

				3;

								(v)health, vision,

				hearing, and developmental screenings;

								(vi)strategies for

				helping families coping with crisis; and

								(vii)the

				relationship of health and well-being of pregnant women to prenatal and early

				child development.

								.

			7.Targeted grants

			 for early childhood home visitation for families with English language

			 learners

			(a)In

			 generalThe Secretary, in collaboration with the Secretary of

			 Education, shall make grants, on a competitive basis, to eligible applicants to

			 enable such applicants to support and expand local efforts to deliver services

			 under the Parents as Teachers programs, or other quality programs of early

			 childhood home visitation, to eligible families with English language

			 learners.

			(b)Eligible

			 applicantIn this section, the term eligible

			 applicant means—

				(1)1 or more local

			 educational agencies (as defined in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801)); and

				(2)1 or more public

			 or private community-based organizations or agencies that serve eligible

			 families and are capable of establishing and implementing programs of early

			 childhood home visitation.

				(c)ApplicationsAn

			 eligible applicant that desires to receive a grant under this section shall

			 submit an application to the Secretary at such time, in such manner, and

			 containing such information as the Secretary may require. The application shall

			 include a description of—

				(1)the results of a

			 communitywide needs assessment that describes—

					(A)community

			 demographics demonstrating the need for outreach and services to eligible

			 families with English language learners;

					(B)the quality,

			 capacity, and existing programs of early childhood home visitation for eligible

			 families with English language learners;

					(C)the gaps in

			 programs of early childhood home visitation for eligible families with English

			 language learners; and

					(D)the type of

			 program of early childhood home visitation necessary to address the gaps

			 identified;

					(2)the program of

			 early childhood home visitation that will be supported by the grant under this

			 section;

				(3)how the proposed

			 program of early childhood home visitation will promote positive parenting

			 skills and children’s early learning and development;

				(4)how the proposed

			 program of early childhood home visitation will incorporate the authorized

			 activities described in subsection (f);

				(5)how services

			 provided through a grant under this section will use materials that are geared

			 toward eligible families with English language learners;

				(6)how the

			 activities under this section will be coordinated with existing programs of

			 early childhood home visitation, if such programs exist in the community, in an

			 effort to promote an array of home visitation that ensures more eligible

			 families with English language learners are being served and are getting the

			 most appropriate services to meet their needs;

				(7)how the program

			 will ensure that—

					(A)eligible families

			 with English language learners are linked to schools; and

					(B)the activities

			 under this section will support the preparation of children for school;

					(8)how channels of

			 communication will be established between staff of programs of early childhood

			 home visitation and staff of other early childhood education programs, such as

			 Head Start programs carried out under the Head

			 Start Act (42 U.S.C. 9831 et seq.) and Early

			 Head Start programs carried out under section 645A of such Act, preschool

			 programs, and child care programs, to facilitate the coordination of services

			 for eligible families with English language learners;

				(9)how eligible

			 families with English language learners will be recruited and retained to

			 receive services under this section;

				(10)how training and

			 technical assistance will help the staff of programs of early childhood home

			 visitation involved in activities under this section to more effectively serve

			 eligible families with English language learners;

				(11)how the eligible

			 applicant will evaluate the activities supported under this section in order to

			 demonstrate outcomes related to the—

					(A)increase in

			 number of eligible families with English language learners served by programs

			 of early childhood home visitation;

					(B)enhancement of

			 participating parents’ knowledge of early learning and development;

					(C)enhancement of

			 positive parenting practices related to early learning and development;

			 and

					(D)enhancement of

			 children’s cognitive, language, social-emotional, and physical development;

			 and

					(12)such other

			 information as the Secretary may require.

				(d)Approval of

			 applications

				(1)In

			 generalThe Secretary shall select applicants for funding under

			 this section based on the quality of the applications and the recommendations

			 of a peer review panel, as described in paragraph (2).

				(2)Peer review

			 panelThe peer review panel shall include not less than—

					(A)2 individuals who

			 are experts in the field of home visitation;

					(B)2 individuals who

			 are experts in early childhood development;

					(C)2 individuals who

			 are experts in serving eligible families with English language learners;

			 and

					(D)1 individual who

			 is a board certified pediatrician.

					(e)Duration of

			 grantsGrants made under this section shall be for a period of no

			 more than 3 years.

			(f)Authorized

			 activitiesEach eligible applicant that receives a grant under

			 this section shall carry out the following activities:

				(1)Providing to as

			 many eligible families with English language learners as practicable, voluntary

			 early childhood home visitation, on not less frequently than a monthly basis,

			 through the implementation of Parents as Teachers programs, or other quality

			 programs of early childhood home visitation that are research-based, that

			 provide parents with—

					(A)knowledge of age

			 appropriate child development in cognitive, language, social-emotional, and

			 motor domains;

					(B)knowledge of

			 realistic expectations of age-appropriate child behaviors;

					(C)knowledge of

			 health and wellness issues for children and parents;

					(D)modeling,

			 consulting, and coaching on parenting practices;

					(E)skills to

			 interact with their child to enhance age-appropriate development;

					(F)skills to

			 recognize and seek help for health issues and developmental delays; and

					(G)activities

			 designed to help parents become full partners in the education of their

			 children.

					(2)Conducting annual

			 health, vision, hearing, and developmental screening for participating children

			 who are English language learners.

				(3)Providing

			 referrals for participating eligible families with English language learners,

			 as needed, to additional resources available in the community, such as

			 center-based early education programs, child care services, health or mental

			 health services, family literacy programs, employment agencies, social

			 services, and child care resource and referral agencies.

				(4)Offering group

			 meetings, on not less frequently than a monthly basis, for eligible families

			 with English language learners that—

					(A)further enhance

			 the information, activities, and skill-building addressed during home

			 visitation;

					(B)offer

			 opportunities for parents to meet with and support each other; and

					(C)address

			 challenges facing eligible families with English language learners.

					(5)Providing

			 training and technical assistance to early childhood home visitation and early

			 childhood care and education staff relating to—

					(A)effective service

			 to eligible families with English language learners;

					(B)effective methods

			 of conducting parent education, home visiting, and promoting quality early

			 childhood development;

					(C)the relationship

			 of health and well-being of pregnant women to prenatal and early child

			 development;

					(D)early childhood

			 development with respect to children from birth until entry into

			 kindergarten;

					(E)methods to help

			 parents promote emergent literacy in their children from birth until entry into

			 kindergarten;

					(F)implementing

			 strategies for helping eligible families with English language learners coping

			 with a crisis;

					(G)recruiting,

			 supervising, and retaining qualified staff;

					(H)increasing

			 services for underserved eligible families with English language

			 learners;

					(I)methods to help

			 parents effectively respond to their children’s needs and behaviors; and

					(J)implementation of

			 ongoing program quality improvement and evaluation of activities and

			 outcomes.

					(6)Coordinating

			 existing programs of early childhood home visitation in order to effectively

			 and efficiently meet the needs of more eligible families with English language

			 learners.

				(g)Supplement not

			 supplantGrant funds provided under this section shall be used to

			 supplement, and not supplant, Federal and non-Federal funds available for

			 carrying out the activities described in this section.

			(h)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $50,000,000 for the period of fiscal years 2006 through

			 2008.

			8.Targeted grants

			 for early childhood home visitation for military families

			(a)In

			 generalThe Secretary of Defense, in collaboration with the

			 Secretary of Education, shall make grants, on a competitive basis, to eligible

			 applicants to enable such applicants to support and expand efforts to deliver

			 services under the Parents as Teachers programs, or other quality programs of

			 early childhood home visitation, to eligible families with a family member in

			 the Armed Forces.

			(b)Eligible

			 applicantIn this section, the term eligible

			 applicant means any of the following:

				(1)A local

			 educational agency that receives payments under title VIII of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7701 et seq.).

				(2)A school of the

			 defense dependents’ education system under the Defense Dependents’ Education

			 Act of 1978 (20

			 U.S.C. 921 et seq.).

				(3)A school

			 established under section 2164 of title 10, United States Code.

				(4)A community-based

			 organization serving families with a family member in the Armed Forces.

				(c)ApplicationsAn

			 eligible applicant that desires to receive a grant under this section shall

			 submit an application to the Secretary of Defense at such time, in such manner,

			 and containing such information as the Secretary of Defense may require. The

			 application shall include a description of—

				(1)the results of a

			 communitywide needs assessment that describes—

					(A)community

			 demographics demonstrating the need for outreach and services to eligible

			 families with a family member in the Armed Forces;

					(B)the quality,

			 capacity, and existing programs of early childhood home visitation for eligible

			 families with a family member in the Armed Forces;

					(C)the gaps in

			 programs of early childhood home visitation for eligible families with a family

			 member in the Armed Forces; and

					(D)the type of

			 program of early childhood home visitation necessary to address the gaps

			 identified;

					(2)the program of

			 early childhood home visitation that will be supported by the grant under this

			 section;

				(3)how the proposed

			 program of early childhood home visitation will promote positive parenting

			 skills and children’s early learning and development;

				(4)how the proposed

			 program of early childhood home visitation will incorporate the authorized

			 activities described in subsection (f);

				(5)how services

			 provided through a grant under this section will use materials that are geared

			 toward eligible families with a family member in the Armed Forces;

				(6)how the

			 activities under this section will be coordinated with existing programs of

			 early childhood home visitation, if such programs exist in the community, in an

			 effort to promote an array of home visitation that ensures more eligible

			 families with a family member in the Armed Forces are being served and are

			 getting the most appropriate services to meet their needs;

				(7)how the program

			 will ensure that—

					(A)eligible families

			 with a family member in the Armed Forces are linked to schools; and

					(B)the activities

			 under this section will support the preparation of children for school;

					(8)how channels of

			 communication will be established between staff of programs of early childhood

			 home visitation and staff of other early childhood education programs,

			 preschool programs, family support programs, and child care programs, to

			 facilitate the coordination of services for eligible families with a family

			 member in the Armed Forces;

				(9)how eligible

			 families with a family member in the Armed Forces will be recruited and

			 retained to receive services under this section;

				(10)how training and

			 technical assistance will help staff of programs of early childhood home

			 visitation involved in activities under this section to more effectively serve

			 eligible families with a family member in the Armed Forces;

				(11)how the eligible

			 applicant will evaluate the activities supported under this section in order to

			 demonstrate outcomes related to the—

					(A)increase in

			 number of eligible families with a family member in the Armed Forces served by

			 programs of early childhood home visitation;

					(B)enhancement of

			 participating parents’ knowledge of early learning and development;

					(C)enhancement of

			 positive parenting practices related to early learning and development;

			 and

					(D)enhancement of

			 children’s cognitive, language, social-emotional, and physical development;

			 and

					(12)such other

			 information as the Secretary of Defense may require.

				(d)Approval of

			 local applications

				(1)In

			 generalThe Secretary of Defense shall select applicants for

			 funding under this section based on the quality of the applications and the

			 recommendations of a peer review panel, as described in paragraph (2).

				(2)Peer review

			 panelThe peer review panel shall include not less than—

					(A)2 individuals who

			 are experts in the field of home visitation;

					(B)2 individuals who

			 are experts in early childhood development;

					(C)2 individuals who

			 are experts in family support for military families; and

					(D)1 individual who

			 is a board certified pediatrician.

					(e)Duration of

			 grantsGrants made under this section shall be for a period of no

			 more than 3 years.

			(f)Authorized

			 activitiesEach eligible applicant that receives a grant under

			 this section shall carry out the following activities:

				(1)Providing to as

			 many eligible families with a family member in the Armed Forces as practicable,

			 voluntary early childhood home visitation, on not less frequently than a

			 monthly basis, through the implementation of Parents as Teachers programs, or

			 other quality programs of early childhood home visitation that are

			 research-based, that provide parents with—

					(A)knowledge of age

			 appropriate child development in cognitive, language, social-emotional, and

			 motor domains;

					(B)knowledge of

			 realistic expectations of age-appropriate child behaviors;

					(C)knowledge of

			 health and wellness issues for children and parents;

					(D)modeling,

			 consulting, and coaching on parenting practices;

					(E)skills to

			 interact with their child to enhance age-appropriate development;

					(F)skills to

			 recognize and seek help for health issues and developmental delays; and

					(G)activities

			 designed to help parents become full partners in the education of their

			 children.

					(2)Conducting annual

			 health, vision, hearing, and developmental screening for participating

			 children.

				(3)Providing

			 referrals for participating eligible families with a family member in the Armed

			 Forces, as needed, to additional resources available in the community, such as

			 center-based early education programs, child care services, health or mental

			 health services, family literacy programs, employment agencies, social

			 services, and child care resource and referral agencies.

				(4)Offering group

			 meetings, on not less frequently than a monthly basis, for eligible families

			 with a family member in the Armed Forces that—

					(A)further enhance

			 the information, activities, and skill-building addressed during home

			 visitation;

					(B)offer

			 opportunities for parents to meet with and support each other; and

					(C)address

			 challenges facing eligible families with a family member in the Armed

			 Forces.

					(5)Providing

			 training and technical assistance to early childhood home visitation and early

			 childhood care and education staff relating to—

					(A)effective service

			 to eligible families with a family member in the Armed Forces;

					(B)effective methods

			 of conducting parent education, home visiting, and promoting quality early

			 childhood development;

					(C)the relationship

			 of health and well-being of pregnant women to prenatal and early child

			 development;

					(D)early childhood

			 development with respect to children from birth until entry into

			 kindergarten;

					(E)methods to help

			 parents promote emergent literacy in their children from birth until entry into

			 kindergarten;

					(F)implementing

			 strategies for helping eligible families with a family member in the Armed

			 Forces coping with crisis;

					(G)recruiting,

			 supervising, and retaining qualified staff;

					(H)increasing

			 services for underserved eligible families with a family member in the Armed

			 Forces;

					(I)methods to help

			 parents effectively respond to their children’s needs and behaviors; and

					(J)implementation of

			 ongoing program quality improvement and evaluation of activities and

			 outcomes.

					(6)Coordinating

			 existing programs of early childhood home visitation in order to effectively

			 and efficiently meet the needs of more eligible families with a family member

			 in the Armed Forces.

				(g)Supplement not

			 supplantGrant funds provided under this section shall be used to

			 supplement, and not supplant, Federal and non-Federal funds available for

			 carrying out the activities described in this section.

			(h)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $50,000,000 for the period of fiscal years 2006 through

			 2008.

			9.Evaluation

			(a)In

			 generalFrom funds reserved under section 5(b)(1)(A), the

			 Secretary shall conduct an independent evaluation of the effectiveness of this

			 Act.

			(b)Reports

				(1)Interim

			 reportNot later than 2 years after the date of enactment of this

			 Act, the Secretary shall submit an interim report on the evaluation conducted

			 pursuant to subsection (a) to the Committee on Health, Education, Labor, and

			 Pensions of the Senate and the Committee on Education and the Workforce of the

			 House of Representatives.

				(2)Final

			 reportNot later than 3 years after the date of enactment of this

			 Act, the Secretary shall submit a final report on the evaluation conducted

			 pursuant to subsection (a) to the committees described in paragraph (1).

				(c)ContentsThe

			 reports submitted under subsection (b) shall include information on the

			 following:

				(1)How the grant

			 funds have expanded access to early childhood home visitation.

				(2)How the States

			 are—

					(A)enhancing

			 parents’ knowledge of early learning and development;

					(B)enhancing

			 positive parenting practices related to early learning and development;

			 and

					(C)enhancing

			 children’s cognitive, language, social-emotional, and physical

			 development.

					(3)The effectiveness

			 of early childhood home visitation on different populations, including families

			 with English language learners and families with a family member in the Armed

			 Forces.

				(4)The effectiveness

			 of the training and technical assistance activities funded under this

			 Act.

				(5)Recommendations

			 on strengthening or modifying this Act.

				

